Citation Nr: 1525801	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in New York, New York.  The Veteran filed a notice of disagreement (NOD) on November 2013.  A statement of the case (SOC) was provided on March 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2014.

This claim was previously before the Board in June 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

A remand is required to provide the Veteran with a VA examination.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  Id. at 83.

The Veteran contends that he sustained an injury to his right knee while in service on two occasions and that his currently diagnosed right knee condition is the result of such injuries.  In particular, on the Veteran's June 2012 claim, he stated that he received a knee abrasion when he was in boot camp and then again when he was on the flight deck of a naval carrier.  The Veteran indicated that he was treated on both occasions.  Additionally, the Veteran indicated that he was treated at the "sick bay" of the Naval Base in Bainbridge, Maryland, around January 1952 to February 1952 and was required to report daily to this facility for treatment (consisting of wintergreen and heat lamp therapy) for a one-week period following a right knee injury.  See November 2013 and March 2014 statements.  He also stated that he was treated for right knee complaints on the "flight deck," presumably of the U.S.S. Oriskany (CVA 34), to which the Veteran was assigned after Bainbridge.

A review of the Veteran's service treatment records (STRs) is negative for any discussion of complaints or treatments for any right knee conditions.  Both the Veteran's STRs and service personnel records do not reflect any of the incidences provided by the Veteran.  

A review of the Veteran's post-service outpatient treatment records reveals that he has received treatment for his right knee.  In August 1997, the Veteran was shown to have been diagnosed with a healed right medial meniscus.  The etiology was noted from a "crushing incident," but no other specifics regarding the time or place of such incident were provided.  Additionally, a September 2013 private treatment record shows that the Veteran was treated for complaints related to an "old injury of the knee."  He was given an impression of osteoarthritis of the right knee, despite normal x-ray.  The Veteran's outpatient treatment records were otherwise absent for a discussion of possible etiology to the Veteran's military service.

Here, the Board observes that VA has already previously conceded that the Veteran had documented participation in actual combat with the enemy or participation in duty that is considered equally dangerous.  See Rating Decision, p. 2, dated November 2013 (noting the local Regional Office's determination that Veteran had engaged in combat with the enemy).  This was shown in his service personnel records by his service aboard the USS Oriskany in a Korean Combat Zone, for which he received the Korean Service Medal with two Bronze Stars for involvement in combat engagements.  As such, the Board finds that the Veteran is entitled to deference for his lay statements regarding his accounts of how he sustained injuries during that combat service.  38 U.S.C.A. § 1154(b) (West 2014) (Providing that, in the case of a veteran who engaged in combat with the enemy during a period of war and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted as satisfactory evidence if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service).  Satisfactory lay evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  In the case of combat veterans, "[s]ection 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease[.]"  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  However, section 1154(b) does not remove the requirement for the combat Veteran to establish a nexus between that in-service event and his or her current disability.  Id.  Rather, it relaxes the evidentiary requirements for "noting" what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Accordingly, the Board finds that, taking the aforementioned findings into account, the low threshold of McClendon is met.  The Veteran has a current disability, diagnosed as a healed right medial meniscus and an impression of osteoarthritis of the right knee.  Additionally, although there are no in-service records of any injury to the right knee, in accordance with deference to the Veteran's combat service, his competent and credible lay statements regarding injuring his right knee on the flight deck of the naval vessel upon which he engaged in combat with the enemy are taken to establish an in-service incurrence as they are consistent with the types of duties and injuries to which he would have been exposed as a member of a combat naval vessel.  Additionally, the Veteran's current medical records referencing an "old" injury of the knee lends support that the Veteran's current disability could in fact be due to his in-service injury.  Last, because there has not been any previous examination or any actual opinion confirming the Veteran's etiological relationship of his current disability to his in-service injury, the current evidence is insufficient to decide the case.  See McLendon, 20 Vet. App. at 81-82.  Therefore, a VA examination must be provided in order to obtain an opinion regarding the etiology of the Veteran's right knee disability.

Upon examination, the examiner must consider the Veteran's lay statements regarding an in-service injury to his right knee as credible.  A complete rationale for any opinions must be provided, to include citations to relevant medical authority and literature where appropriate.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the existence and etiology of his right knee disorder, to include osteoarthritis. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of having sustained an in-service knee injury on the flight deck of a naval vessel as conceded, due to the deference given by virtue of his combat experience.

The examiner should provide a response to the following:

Does the Veteran have a right knee disorder, to include osteoarthritis, at present?  If so, please list all diagnosed right knee disorders found to be present.

For each right knee disorder diagnosed, the examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or more) that such a disorder was caused by, or is the result of, the Veteran's having sustained an in-service knee injury on the flight deck of a naval vessel during service?  In this special context, while a right knee injury is not documented in the service treatment records, the examiner is asked whether any pathology of the current right knee disorder is consistent with the Veteran's description of the type of knee injury he sustained in service. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




